ADOBE SYSTEMS INCORPORATED
1999 EQUITY INCENTIVE PLAN

 

Establishment, Purpose and Term of Plan.

1.1     Establishment.

The Adobe Systems Incorporated 1999 Nonstatutory Stock Option Plan (the
"Initial Plan"
) was initially established effective August 16, 1999. The Initial Plan is
hereby amended and restated in its entirety as the Adobe Systems Incorporated
1999 Equity Incentive Plan (the
"Plan"
) effective as of September 24, 2002 (the
"Effective Date"
).



1.2     Purpose.

The purpose of the Plan is to advance the interests of the Participating Company
Group and its stockholders by providing an incentive to attract, retain and
reward persons performing services for the Participating Company Group and by
motivating such persons to contribute to the growth and profitability of the
Participating Company Group. The Plan seeks to achieve this purpose by providing
for Awards in the form of Nonstatutory Stock Options, Stock Appreciation Rights,
Stock Purchase Rights, Stock Bonuses, Performance Shares and Performance Units.



1.3     Term of Plan.

The Plan shall continue in effect until the earlier of its termination by the
Board or the date on which all of the shares of Stock available for issuance
under the Plan have been issued and all restrictions on such shares under the
terms of the Plan and the agreements evidencing Awards granted under the Plan
have lapsed.



 

Definitions and Construction.

2.1     Definitions.

Whenever used herein, the following terms shall have their respective meanings
set forth below:



     (a)     "Affiliate"

means (i) an entity, other than a Parent Corporation, that directly, or
indirectly through one or more intermediary entities, controls the Company or
(ii) an entity, other than a Subsidiary Corporation, that is controlled by the
Company directly, or indirectly through one or more intermediary entities. For
this purpose, the term "control" (including the term "controlled by") means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of the relevant entity, whether through the
ownership of voting securities, by contract or otherwise; or shall have such
other meaning assigned such term for the purposes of registration on Form S-8
under the Securities Act.



      (b)     "Award"

means any Option, SAR, Stock Purchase Right, Stock Bonus, Performance Share or
Performance Unit granted under the Plan.



      (c)      "Award Agreement"

means a written agreement between the Company and a Participant setting forth
the terms, conditions and restrictions of the Award granted to the Participant.
An Award Agreement may be an "Option Agreement," an "SAR Agreement," a "Stock
Purchase Agreement," a "Stock Bonus Agreement," a "Performance Share Agreement"
or a "Performance Unit Agreement."



      (d)     "Board"

means the Board of Directors of the Company.



      (e)      "Code"

means the Internal Revenue Code of 1986, as amended, and any applicable
regulations promulgated thereunder.



      (f)      "Committee"

means the Executive Compensation Committee or other committee of the Board duly
appointed to administer the Plan and having such powers as shall be specified by
the Board. If no committee of the Board has been appointed to administer the
Plan, the Board shall exercise all of the powers of the Committee granted
herein, and, in any event, the Board may in its discretion exercise any or all
of such powers.



      (g)     "Company"

means Adobe Systems Incorporated, a Delaware corporation, or any successor
corporation thereto.



      (h     )"Consultant"

means a person engaged to provide consulting or advisory services (other than as
an Employee or a member of the Board) to a Participating Company, provided that
the identity of such person, the nature of such services or the entity to which
such services are provided would not preclude the Company from offering or
selling securities to such person pursuant to the Plan in reliance on
registration on a Form S-8 Registration Statement under the Securities Act.



      (i)      "Disability"

means the permanent and total disability of the Participant, within the meaning
of Section 22(e)(3) of the Code.



      (j)      "Dividend Equivalent"

means a credit, made at the discretion of the Committee or as otherwise provided
by the Plan, to the account of a Participant in an amount equal to the cash
dividends paid on one share of Stock for each share of Stock represented by an
Award held by such Participant.



      (k)      "Employee"

means any person treated as an employee in the records of a Participating
Company.



      (l)      "Exchange Act"

means the Securities Exchange Act of 1934, as amended.



      (m)      "Fair Market Value"

means, as of any date, the value of a share of Stock or other property as
determined by the Committee, in its discretion, or by the Company, in its
discretion, if such determination is expressly allocated to the Company herein,
subject to the following:



          

(i)
     
If, on such date, the Stock is listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be
the closing price of a share of Stock (or the mean of the closing bid and asked
prices of a share of Stock if the Stock is so quoted instead) as quoted on the
Nasdaq National Market, The Nasdaq SmallCap Market or such other national or
regional securities exchange or market system constituting the primary market
for the Stock, as reported in
The Wall Street Journal
or such other source as the Company deems reliable. If the relevant date does
not fall on a day on which the Stock has traded on such securities exchange or
market system, the date on which the Fair Market Value shall be established
shall be the last day on which the Stock was so traded prior to the relevant
date, or such other appropriate day as shall be determined by the Committee, in
its discretion.



          

(ii)
     
If, on such date, the Stock is not listed on a national or regional securities
exchange or market system, the Fair Market Value of a share of Stock shall be as
determined by the Committee in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse.



      (n)      "Nonstatutory Stock Option"

means an Option not intended to be an incentive stock option within the meaning
of Section 422(b) of the Code.



      (o)      "Option"

means a right to purchase Stock granted to a Participant pursuant to Section 6
of the Plan. All Options shall be Nonstatutory Stock Options.



      (p)      "Parent Corporation"

means any present or future "parent corporation" of the Company, as defined in
Section 424(e) of the Code.



      (q)      "Participant"

means any eligible person who has been granted one or more Awards.



      (r)      "Participating Company"

means the Company or any Parent Corporation, Subsidiary Corporation or
Affiliate.



      (s)      "Participating Company Group"

means, at any point in time, all corporations collectively which are then
Participating Companies.



      (t)      "Performance Award"

means an Award of Performance Shares or Performance Units.



      (u)      "Performance Award Formula"

means, for any Performance Award, a formula or table established by the
Committee pursuant to Section 9.3 of the Plan which provides the basis for
computing the value of a Performance Award at one or more threshold levels of
attainment of the applicable Performance Goal(s) measured as of the end of the
applicable Performance Period.



      (v)      "Performance Goal"

means a performance goal established by the Committee pursuant to Section 9.3 of
the Plan.



      (w)      "Performance Period"

means a period established by the Committee pursuant to Section 9.3 of the Plan
at the end of which one or more Performance Goals are to be measured.



      (x)      "Performance Share"

means a bookkeeping entry representing a right granted to a Participant pursuant
to Section 9 of the Plan to receive a payment equal to the value of a
Performance Share, as determined by the Committee, based on performance.



      (y)      "Performance Unit"

means a bookkeeping entry representing a right granted to a Participant pursuant
to Section 9 of the Plan to receive a payment equal to the value of a
Performance Unit, as determined by the Committee, based upon performance.



      (z)      "Restriction Period"

means the period established in accordance with Section 8.5 of the Plan during
which shares subject to a Stock Award are subject to Vesting Conditions.



      (aa)      "SAR"

or
"Stock Appreciation Right"
means a bookkeeping entry representing, for each share of Stock subject to such
SAR, a right granted to a Participant pursuant to Section 7 of the Plan to
receive payment of an amount equal to the excess, if any, of the Fair Market
Value of a share of Stock on the date of exercise of the SAR over the exercise
price.



      (bb)      "Securities Act"

means the Securities Act of 1933, as amended.



      (cc)      "Service"

means a Participant's employment or service with the Participating Company Group
as an Employee or a Consultant, whichever such capacity the Participant held on
the date of grant of an Award or, if later, the date on which the Participant
commenced Service. Unless otherwise determined by the Board, a Participant's
Service shall be deemed to have terminated if the Participant ceases to render
service to the Participating Company Group in such initial capacity. However, a
Participant's Service shall not be deemed to have terminated merely because of a
change in the Participating Company for which the Participant renders such
Service in such initial capacity, provided that there is no interruption or
termination of the Participant's Service. Furthermore, a Participant's Service
shall not be deemed to have terminated if the Participant takes any bona fide
leave of absence approved by the Company of ninety (90) days or less. In the
event of a leave in excess of ninety (90) days, the Participant's Service shall
be deemed to terminate on the ninety-first (91st) day of the leave unless the
Participant's right to return to Service is guaranteed by statute or contract.
Notwithstanding the foregoing, unless otherwise designated by the Company or
required by law, a leave of absence shall not be treated as Service for purposes
of determining vesting under the Participant's Award Agreement. A Participant's
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the corporation for which the Participant performs Service
ceasing to be a Participating Company. Subject to the foregoing, the Company, in
its discretion, shall determine whether the Participant's Service has terminated
and the effective date of such termination.



      (dd)      "Stock"

means the common stock of the Company, as adjusted from time to time in
accordance with Section 4.2 of the Plan.



      (ee)      "Stock Award"

means an Award of a Stock Bonus or a Stock Purchase Right.



      (ff)      "Stock Bonus"

means Stock granted to a Participant pursuant to Section 8 of the Plan.



      (gg)      "Stock Purchase Right"

means a right to purchase Stock granted to a Participant pursuant to Section 8
of the Plan.



      (hh)      "Subsidiary Corporation"

means any present or future "subsidiary corporation" of the Company, as defined
in Section 424(f) of the Code.



      (ii)      "Vesting Conditions"

mean those conditions established in accordance with Section 8.5 of the Plan
prior to the satisfaction of which shares subject to a Stock Award remain
subject to forfeiture or a repurchase option in favor of the Company.



2.2

     
Construction.
Captions and titles contained herein are for convenience only and shall not
affect the meaning or interpretation of any provision of the Plan. Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Use of the term "or" is not intended to
be exclusive, unless the context clearly requires otherwise.



 

Administration.

3.1

     
Administration by the Committee.
The Plan shall be administered by the Committee. All questions of interpretation
of the Plan or of any Award shall be determined by the Committee, and such
determinations shall be final and binding upon all persons having an interest in
the Plan or such Award.



3.2

     
Authority of Officers.
Any officer of a Participating Company shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election which is the responsibility of or which is allocated to the Company
herein, provided the officer has apparent authority with respect to such matter,
right, obligation, determination or election. The Board may, in its discretion,
delegate to a committee comprised of one or more officers of the Company the
authority to grant one or more Options, without further approval of the Board or
the Committee, to any Employee eligible pursuant to Section 5 other than a
person who, at the time of grant, is an officer, a member of the Board or other
person whose transactions in Stock are subject to Section 16 of the Exchange
Act; provided, however, that (i)  Options shall not be granted in excess of the
maximum aggregate number of shares of Stock authorized for issuance pursuant to
Section 4.1, (ii) the exercise price per share of each such Option shall be
equal to the Fair Market Value per share of the Stock on the effective date of
grant (or, if the Stock has not traded on such date, on the last day preceding
the effective date of grant on which the Stock was traded), and (iii) each such
Option shall be subject to the terms and conditions of the appropriate standard
form of Option Agreement approved by the Board or the Committee and shall
conform to the provisions of the Plan and such other guidelines as shall be
established from time to time by the Board or the Committee.



3.3

     
Powers of the Committee.
In addition to any other powers set forth in the Plan and subject to the
provisions of the Plan, the Committee shall have the full and final power and
authority, in its discretion:



     

(a)
     
to determine the persons to whom, and the time or times at which, Awards shall
be granted and the number of shares of Stock or units to be subject to each
Award;



     

(b)
     
to determine the type of Award granted;



     

(c)
     
to determine the Fair Market Value of shares of Stock or other property;



     

(d)
     
to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the purchase price of any Stock, (ii) the
method of payment for shares purchased pursuant to any Award, (iii) the method
for satisfaction of any tax withholding obligation arising in connection with
Award, including by the withholding or delivery of shares of Stock, (iv) the
timing, terms and conditions of the exercisability or vesting of any Award or
any shares acquired pursuant thereto, (v) the Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant's termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;



     

(e)
     
to determine whether an Award of SARs, Performance Shares or Performance Units
will be settled in shares of Stock, cash, or in any combination thereof;



     

(f)
     
to approve one or more forms of Award Agreement;



     

(g)
     
to amend, modify, extend, cancel or renew any Award or to waive any restrictions
or conditions applicable to any Award or any shares acquired pursuant thereto;



     

(h)
     
to accelerate, continue, extend or defer the exercisability or vesting of any
Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant's termination of Service;



     

(i)
     
to prescribe, amend or rescind rules, guidelines and policies relating to the
Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Committee deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Awards; and



     

(j)
     
to correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award Agreement and to make all other determinations and take such
other actions with respect to the Plan or any Award as the Committee may deem
advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.



3.4

     
Indemnification.
In addition to such other rights of indemnification as they may have as members
of the Board or the Committee or as officers or employees of the Participating
Company Group, members of the Board or the Committee and any officers or
employees of the Participating Company Group to whom authority to act for the
Board, the Committee or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys' fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.



 

Shares Subject to Plan.

4.1

     
Maximum Number of Shares Issuable.
Subject to adjustment as provided in Section 4.2, the maximum aggregate number
of shares of Stock that may be issued under the Plan shall be Forty Million
Seven Hundred Thousand (40,700,000) and shall consist of authorized but unissued
or reacquired shares of Stock or any combination thereof. If an outstanding
Award for any reason expires or is terminated or canceled without having been
exercised or settled in full, or if shares of Stock acquired pursuant to an
Award subject to forfeiture or repurchase are forfeited or repurchased by the
Company at the Participant's purchase price, the shares of Stock allocable to
the terminated portion of such Award or such forfeited or repurchased shares of
Stock shall again be available for issuance under the Plan. For purposes of this
Section 4.1, shares of Stock shall not be deemed to have been issued with
respect to any portion of an Award that is settled in cash.



4.2     Adjustments for Changes in Capital Structure.

In the event of any change in the Stock through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares or similar change in the capital
structure of the Company, or in the event of payment of a dividend or
distribution to the stockholders of the Company in a form other than Stock
(excepting normal cash dividends) that has a material effect on the Fair Market
Value of shares of Stock, appropriate adjustments shall be made in the number
and class of shares subject to the Plan and to any outstanding Awards, and in
the exercise or purchase price per share under any outstanding Award.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 4.2 shall be rounded down to the nearest whole number,
and in no event may the exercise or purchase price under any Award be decreased
to an amount less than the par value, if any, of the stock subject to such
Award. The adjustments determined by the Committee pursuant to this Section 4.2
shall be final, binding and conclusive.



 

Eligibility and Award Limitations.

5.1

     
Persons Eligible for Awards.
Awards may be granted only to Employees and Consultants. For purposes of the
foregoing sentence, "Employees," and "Consultants" shall include prospective
Employees and prospective Consultants to whom Awards are granted in connection
with written offers of an employment or other service relationship with the
Participating Company Group; provided, however, that no Stock subject to any
such Award shall vest, become exercisable or be issued prior to the date on
which such person commences Service. However, notwithstanding any other
provision herein to the contrary, no person shall be eligible to be granted an
Award under the Plan whose eligibility would require approval of the Plan by the
stockholders of the Company under any law or regulation or the rules of any
stock exchange or market system upon which the Stock may then be listed.



5.2

     
Participation.
Awards are granted solely at the discretion of the Committee. Eligible persons
may be granted more than one (1) Award. However, eligibility in accordance with
this Section shall not entitle any person to be granted an Award, or, having
been granted an Award, to be granted an additional Award.



 

Terms and Conditions of Options.

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:

6.1

     
Exercise Price.
The exercise price for each Option shall be established in the discretion of the
Committee; provided that the exercise price per share shall be not less than the
Fair Market Value of a share of Stock on the effective date of grant of the
Option. Notwithstanding the foregoing, an Option may be granted with an exercise
price lower than the minimum exercise price set forth above if such Option is
granted pursuant to an assumption or substitution for another option in the
manner described in Section 424(a) of the Code.



6.2

     
Exercisability and Term of Options.
Options shall be exercisable at such time or times, or upon such event or
events, and subject to such terms, conditions, performance criteria and
restrictions as shall be determined by the Committee and set forth in the Award
Agreement evidencing such Option; provided, however, that (a) no Option shall be
exercisable after the expiration of eight (8) years after the effective date of
grant of such Option and (b) no Option granted to a prospective Employee or
prospective Consultant may become exercisable prior to the date on which such
person commences Service. Subject to the foregoing, unless otherwise specified
by the Committee in the grant of an Option, any Option granted hereunder shall
terminate eight (8) years after the effective date of grant of the Option,
unless earlier terminated in accordance with its provisions.



6.3

     
Payment of Exercise Price.



      (a)      Forms of Consideration Authorized.

Except as otherwise provided below, payment of the exercise price for the number
of shares of Stock being purchased pursuant to any Option shall be made (i) in
cash, by check or cash equivalent, (ii) by tender to the Company, or attestation
to the ownership, of shares of Stock owned by the Participant having a Fair
Market Value not less than the exercise price, (iii) by the assignment to the
Company of the proceeds of a sale or loan with respect to some or all of the
shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a
"Cashless Exercise"
), (iv)  by such other consideration as may be approved by the Committee from
time to time to the extent permitted by applicable law, or (v) by any
combination thereof. The Committee may at any time or from time to time grant
Options which do not permit all of the foregoing forms of consideration to be
used in payment of the exercise price or which otherwise restrict one or more
forms of consideration.



      (b)      Limitations on Forms of Consideration.

          

(i)
     
Tender of Stock.
Notwithstanding the foregoing, an Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock to the extent such
tender or attestation would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company's stock.
Unless otherwise provided by the Committee, an Option may not be exercised by
tender to the Company, or attestation to the ownership, of shares of Stock
unless such shares either have been owned by the Participant for more than six
(6) months (and not used for another Option exercise by attestation during such
period) or were not acquired, directly or indirectly, from the Company.



          

(ii)
     
Cashless Exercise.
The Company reserves, at any and all times, the right, in the Company's sole and
absolute discretion, to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a Cashless Exercise.



6.4

     
Effect of Termination of Service.
An Option shall be exercisable after a Participant's termination of Service to
such extent and during such period as determined by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option.



6.5

     
Transferability of Options.
During the lifetime of the Participant, an Option shall be exercisable only by
the Participant or the Participant's guardian or legal representative. No Option
shall be assignable or transferable by the Participant, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, to the extent
permitted by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such Option, an Option shall be assignable or transferable
subject to the applicable limitations, if any, described in the General
Instructions to Form S-8 Registration Statement under the Securities Act.



 

Terms and Conditions of Stock Appreciation Rights.

SARs shall be evidenced by Award Agreements specifying the number of shares of
Stock subject to the Award, in such form as the Committee shall from time to
time establish. No SAR or purported SAR shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing SARs may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

7.1

     
Types of SARs Authorized.
SARs may be granted in tandem with all or any portion of a related Option (a
"Tandem SAR"
) or may be granted independently of any Option (a
"Freestanding SAR"
). A Tandem SAR may be granted either concurrently with the grant of the related
Option or at any time thereafter prior to the complete exercise, termination,
expiration or cancellation of such related Option.



7.2

     
Exercise Price.
The exercise price for each SAR shall be established in the discretion of the
Committee; provided, however, that the exercise price per share subject to a
Tandem SAR shall be the exercise price per share under the related Option.



7.3

     
Exercisability and Term of SARs.



      (a)      Tandem SARs.

Tandem SARs shall be exercisable only at the time and to the extent, and only to
the extent, that the related Option is exercisable, subject to such provisions
as the Committee may specify where the Tandem SAR is granted with respect to
less than the full number of shares of Stock subject to the related Option. The
Committee may, in its discretion, provide in any Award Agreement evidencing a
Tandem SAR that such SAR may not be exercised without the advance approval of
the Company and, if such approval is not given, then the Option shall
nevertheless remain exercisable in accordance with its terms. A Tandem SAR shall
terminate and cease to be exercisable no later than the date on which the
related Option expires or is terminated or canceled. Upon the exercise of a
Tandem SAR with respect to some or all of the shares subject to such SAR, the
related Option shall be canceled automatically as to the number of shares with
respect to which the Tandem SAR was exercised. Upon the exercise of an Option
related to a Tandem SAR as to some or all of the shares subject to such Option,
the related Tandem SAR shall be canceled automatically as to the number of
shares with respect to which the related Option was exercised.



      (b)      Freestanding SARs.

Freestanding SARs shall be exercisable at such time or times, or upon such event
or events, and subject to such terms, conditions, performance criteria and
restrictions as shall be determined by the Committee and set forth in the Award
Agreement evidencing such SAR; provided, however, that no Freestanding SAR shall
be exercisable after the expiration of eight (8) years after the effective date
of grant of such SAR.



7.4

     
Exercise of SARs.
Upon the exercise (or deemed exercise pursuant to Section 7.5) of an SAR, the
Participant (or the Participant's legal representative or other person who
acquired the right to exercise the SAR by reason of the Participant's death)
shall be entitled to receive payment of an amount for each share with respect to
which the SAR is exercised equal to the excess, if any, of the Fair Market Value
of a share of Stock on the date of exercise of the SAR over the exercise price.
Payment of such amount shall be made in cash, shares of Stock, or any
combination thereof as determined by the Committee. Unless otherwise provided in
the Award Agreement evidencing such SAR, payment shall be made in a lump sum as
soon as practicable following the date of exercise of the SAR. The Award
Agreement evidencing any SAR may provide for deferred payment in a lump sum or
in installments. When payment is to be made in shares of Stock, the number of
shares to be issued shall be determined on the basis of the Fair Market Value of
a share of Stock on the date of exercise of the SAR. For purposes of Section 7,
an SAR shall be deemed exercised on the date on which the Company shall have
received notice of exercise from the Participant.



7.5

     
Deemed Exercise of SARs.
If, on the date on which an SAR would otherwise terminate or expire, the SAR by
its terms remains exercisable immediately prior to such termination or
expiration and, if so exercised, would result in a payment to the holder of such
SAR, then any portion of such SAR which has not previously been exercised shall
automatically be deemed to be exercised as of such date with respect to such
portion.



7.6

     
Effect of Termination of Service.
An SAR shall be exercisable after a Participant's termination of Service to such
extent and during such period as determined by the Committee, in its discretion,
and set forth in the Award Agreement evidencing such SAR.



7.7

     
Nontransferability of SARs.
SARs may not be assigned or transferred in any manner except by will or the laws
of descent and distribution, and, during the lifetime of the Participant, shall
be exercisable only by the Participant.



 

Terms and Conditions of Stock Awards.

Stock Awards shall be evidenced by Award Agreements specifying whether the Award
is a Stock Bonus or a Stock Purchase Right and the number of shares of Stock
subject to the Award, in such form as the Committee shall from time to time
establish. No Stock Award or purported Stock Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement.
Award Agreements evidencing Stock Awards may incorporate all or any of the terms
of the Plan by reference and shall comply with and be subject to the following
terms and conditions:

8.1

     
Types of Stock Awards Authorized.
Stock Awards may be in the form of either a Stock Bonus or a Stock Purchase
Right. Stock Awards may be granted upon such conditions as the Committee shall
determine, including, without limitation, upon the attainment of one or more
Performance Goals described in Section 9.4. If either the grant of a Stock Award
or the lapsing of the Restriction Period is to be contingent upon the attainment
of one or more Performance Goals, the Committee shall follow procedures
substantially equivalent to those set forth in Sections 9.3 through 9.5(a).



8.2

     
Purchase Price
. The purchase price for shares of Stock issuable under each Stock Purchase
Right shall be established by the Committee in its discretion. No monetary
payment (other than applicable tax withholding) shall be required as a condition
of receiving shares of Stock pursuant to a Stock Bonus, the consideration for
which shall be services actually rendered to a Participating Company or for its
benefit. Notwithstanding the foregoing, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock subject to such Stock Award.



8.3

     
Purchase Period
. A Stock Purchase Right shall be exercisable within a period established by the
Committee, which shall in no event exceed thirty (30) days from the effective
date of the grant of the Stock Purchase Right; provided, however, that no Stock
Purchase Right granted to a prospective Employee or prospective Consultant may
become exercisable prior to the date on which such person commences Service.



8.4

     
Payment of Purchase Price.
Except as otherwise provided below, payment of the purchase price for the number
of shares of Stock being purchased pursuant to any Stock Purchase Right shall be
made (i) in cash, by check, or cash equivalent, (ii)  by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (iii) by any combination thereof. The
Committee may at any time or from time to time grant Stock Purchase Rights which
do not permit all of the foregoing forms of consideration to be used in payment
of the purchase price or which otherwise restrict one or more forms of
consideration. Stock Bonuses shall be issued in consideration for services
actually rendered to a Participating Company or for its benefit.



8.5

     
Vesting and Restrictions on Transfer
. Shares issued pursuant to any Stock Award may or may not be made subject to
vesting conditioned upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 9.4 (the
"Vesting Conditions"
), as shall be established by the Committee and set forth in the Award Agreement
evidencing such Award. During any period (the
"Restriction Period"
) in which shares acquired pursuant to a Stock Award remain subject to Vesting
Conditions, such shares may not be sold, exchanged, transferred, pledged,
assigned or otherwise disposed of other than pursuant to an Ownership Change
Event, as defined in Section 11.1, or as provided in Section 8.8. Upon request
by the Company, each Participant shall execute any agreement evidencing such
transfer restrictions prior to the receipt of shares of Stock hereunder and
shall promptly present to the Company any and all certificates representing
shares of Stock acquired hereunder for the placement on such certificates of
appropriate legends evidencing any such transfer restrictions.



8.6

     
Voting Rights; Dividends and Distributions.
Except as provided in this Section and Section 8.5, during the Restriction
Period applicable to shares subject to a Stock Award, the Participant shall have
all of the rights of a stockholder of the Company holding shares of Stock,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in Section
4.2, then any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant is entitled
by reason of the Participant's Stock Award shall be immediately subject to the
same Vesting Conditions as the shares subject to the Stock Award with respect to
which such dividends or distributions were paid or adjustments were made.



8.7

     
Effect of Termination of Service
. Unless otherwise provided by the Committee in the grant of a Stock Award and
set forth in the Award Agreement, if a Participant's Service terminates for any
reason, whether voluntary or involuntary (including the Participant's death or
disability), then (i) the Company shall have the option to repurchase for the
purchase price paid by the Participant any shares acquired by the Participant
pursuant to a Stock Purchase Right which remain subject to Vesting Conditions as
of the date of the Participant's termination of Service and (ii) the Participant
shall forfeit to the Company any shares acquired by the Participant pursuant to
a Stock Bonus which remain subject to Vesting Conditions as of the date of the
Participant's termination of Service. The Company shall have the right to assign
at any time any repurchase right it may have, whether or not such right is then
exercisable, to one or more persons as may be selected by the Company.



8.8

     
Nontransferability of Restricted Stock Award Rights
. Rights to acquire shares of Stock pursuant to a Stock Award may not be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Participant or the
Participant's beneficiary, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, shall be exercisable
only by the Participant.



 

Terms and Conditions of Performance Awards.

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

9.1

     
Types of Performance Awards Authorized.
Performance Awards may be in the form of either Performance Shares or
Performance Units. Each Award Agreement evidencing a Performance Award shall
specify the number of Performance Shares or Performance Units subject thereto,
the Performance Award Formula, the Performance Goal(s) and Performance Period
applicable to the Award, and the other terms, conditions and restrictions of the
Award.



9.2

     
Initial Value of Performance Shares and Performance Units.
Unless otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial value of one hundred dollars ($100). The final value
payable to the Participant in settlement of a Performance Award determined on
the basis of the applicable Performance Award Formula will depend on the extent
to which Performance Goals established by the Committee are attained within the
applicable Performance Period established by the Committee.



9.3

     
Establishment of Performance Period, Performance Goals and Performance Award
Formula.
In granting each Performance Award, the Committee shall establish in writing the
applicable Performance Period, Performance Award Formula and one or more
Performance Goals which, when measured at the end of the Performance Period,
shall determine on the basis of the Performance Award Formula the final value of
the Performance Award to be paid to the Participant. Once established, the
Performance Goals and Performance Award Formula shall not be changed during the
Performance Period. The Company shall notify each Participant granted a
Performance Award of the terms of such Award, including the Performance Period,
Performance Goal(s) and Performance Award Formula.



9.4

     
Measurement of Performance Goals.
Performance Goals shall be established by the Committee on the basis of targets
to be attained (
"Performance Targets"
) with respect one or more measures of business or financial performance (each,
a
"Performance Measure"
), subject to the following:



      (a)      Performance Measures.

Performance Measures shall have the same meanings as used in the Company's
financial statements, or, if such terms are not used in the Company's financial
statements, they shall have the meaning applied pursuant to generally accepted
accounting principles, or as used generally in the Company's industry.
Performance Measures shall be calculated with respect to the Company and each
Subsidiary Corporation consolidated therewith for financial reporting purposes
or such division or other business unit as may be selected by the Committee. For
purposes of the Plan, the Performance Measures applicable to a Performance Award
shall be calculated in accordance with generally accepted accounting principles,
but prior to the accrual or payment of any Performance Award for the same
Performance Period and excluding the effect (whether positive or negative) of
any change in accounting standards or any extraordinary, unusual or nonrecurring
item, as determined by the Committee, occurring after the establishment of the
Performance Goals applicable to the Performance Award. Performance Measures may
be one or more of the following, as determined by the Committee:



          

(i)
     
growth in revenue;



          

(ii)
     
operating margin;



          

(iii)
     
total return on shares of Stock relative to the increase in an appropriate index
as may be selected by the Committee;



          

(iv)
     
earnings per share;



          

(v)
     
return on stockholder equity;



          

(vi)
     
return on net assets; and



          

(vii)
     
cash flow, as indicated by book earnings before interest, taxes, depreciation
and amortization.



      (b)      Performance Targets.

Performance
Targets may include a minimum, maximum, target level and intermediate levels of
performance, with the final value of a Performance Award determined under the
applicable Performance Award Formula by the level attained during the applicable
Performance Period. A Performance Target may be stated as an absolute value or
as a value determined relative to a standard selected by the Committee.





9.5
     
Settlement of Performance Awards.



      (a)      Determination of Final Value.

As soon as practicable following the completion of the Performance Period
applicable to a Performance Award, the Committee shall certify in writing the
extent to which the applicable Performance Goals have been attained and the
resulting final value of the Award earned by the Participant and to be paid upon
its settlement in accordance with the applicable Performance Award Formula. If
permitted under the Participant's Award Agreement, the Committee shall have the
discretion, on the basis of such criteria as may be established by the
Committee, to increase or reduce some or all of the value of the Performance
Award that would otherwise be paid upon its settlement.



      (b)      Effect of Leaves of Absence.

Unless otherwise required by law, payment of the final value, if any, of a
Performance Award held by a Participant who has taken in excess of thirty (30)
days of leaves of absence during a Performance Period shall be prorated on the
basis of the number of days of the Participant's Service during the Performance
Period during which the Participant was not on a leave of absence.



      (c)      Notice to Participants.

As soon as practicable following the Committee's determination and certification
in accordance with Sections 9.5(a) and (b), the Company shall notify each
Participant of the determination of the Committee.



      (d)      Payment in Settlement of Performance Awards.

As soon as practicable following the Committee's determination and certification
in accordance with Sections 9.5(a) and (b), payment shall be made to each
eligible Participant of the final value of the Participant's Performance Award.
Payment of such amount shall be made in cash, shares of Stock, or a combination
thereof as determined by the Committee. Unless otherwise provided in the Award
Agreement evidencing a Performance Award, payment shall be made in a lump sum.
An Award Agreement may provide for deferred payment in a lump sum or in
installments. If any payment is to be made on a deferred basis, the Committee
may, but shall not be obligated to, provide for the payment during the deferral
period of Dividend Equivalents or interest.



      (e)      Provisions Applicable to Payment in Shares.

If payment is to be made in shares of Stock, the number of such shares shall be
determined by dividing the final value of the Performance Award by the value of
a share of Stock determined by the method specified in the Award Agreement. Such
methods may include, without limitation, the closing market price on a specified
date (such as the settlement date) or an average of market prices over a series
of trading days. Shares of Stock issued in payment of any Performance Award may
be fully vested and freely transferable shares or may be shares of Stock subject
to Vesting Conditions as provided in Section 8.5. Any shares subject to Vesting
Conditions shall be evidenced by an appropriate Award Agreement and shall be
subject to the provisions of Sections 8.5 through 8.8 above.



9.6

     
Dividend Equivalents.
In its discretion, the Committee may provide in the Award Agreement evidencing
any Performance Share Award that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which the Performance Shares are
settled or forfeited. Dividend Equivalents may be paid currently or may be
accumulated and paid to the extent that Performance Shares become
nonforfeitable, as determined by the Committee. Settlement of Dividend
Equivalents may be made in cash, shares of Stock, or a combination thereof as
determined by the Committee, and may be paid on the same basis as settlement of
the related Performance Share as provided in Section 9.5. Dividend Equivalents
shall not be paid with respect to Performance Units.



9.7

     
Effect of Termination of Service.
The effect of a Participant's termination of Service on the Participant's
Performance Award shall be as determined by the Committee, in its discretion,
and set forth in the Award Agreement evidencing such Performance Award.



9.8

     
Nontransferability of Performance Awards.
Prior to settlement in accordance with the provisions of the Plan, no
Performance Award may be subject in any manner to anticipation, alienation,
sale, exchange, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of the Participant or the Participant's beneficiary, except by will or
by the laws of
descent and distribution. All rights with respect to a Performance Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant.



 

Standard Forms of Award Agreement.

10.1

     
Award Agreements.
Each Award shall comply with and be subject to the terms and conditions set
forth in the appropriate form of Award Agreement approved by the Committee and
as amended from time to time. Any Award Agreement may consist of an appropriate
form of Notice of Grant and a form of Agreement incorporated therein by
reference, or such other form or forms as the Committee may approve from time to
time.



10.2

     
Authority to Vary Terms.
The Committee shall have the authority from time to time to vary the terms of
any standard form of Award Agreement either in connection with the grant or
amendment of an individual Award or in connection with the authorization of a
new standard form or forms; provided, however, that the terms and conditions of
any such new, revised or amended standard form or forms of Award Agreement are
not inconsistent with the terms of the Plan.



 

Change in Control.

11.1

     
Definitions.



     

(a)
     
An
"Ownership Change Event"
shall be deemed to have occurred if any of the following occurs with respect to
the Company: (i) the direct or indirect sale or exchange by the stockholders of
the Company of all or substantially all of the voting stock of the Company; (ii)
a merger or consolidation in which the Company is a party; (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company
(other than a sale, exchange or transfer to one or more subsidiaries of the
Company); or (iv) a liquidation or dissolution of the Company.



     

(b)
     
A
"Change in Control"
shall mean an Ownership Change Event in which the stockholders of the Company
immediately before the Ownership Change Event do not retain immediately after
such transaction, directly or indirectly, at least a majority of the beneficial
interest in the voting stock of the Company or, in the case of a transaction
described in Section 11.1(a)(iii), the entity to which the assets of the Company
were transferred.



11.2

     
Effect of Change in Control on Options and SARs.
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or parent corporation thereof, as the case may be (the
"Acquiring Corporation"
), shall either assume the Company's rights and obligations under outstanding
Options and SARs or substitute for outstanding Options and SARs substantially
equivalent options and SARs (as the case may be) for the Acquiring Corporation's
stock. In the event the Acquiring Corporation elects not to assume or substitute
for outstanding Options or SARs in connection with a Change in Control, the
Committee shall provide that any unexercised and/or unvested portions of
outstanding Options and SARs shall be immediately exercisable and vested in full
as of the date thirty (30) days prior to the date of the Change in Control. The
exercise and/or vesting of any option or SAR that was permissible solely by
reason of this paragraph 11.2 shall be conditioned upon the consummation of the
Change in Control. Any Options or SARs which are neither assumed or substituted
for by the Acquiring Corporation in connection with the Change in Control nor
exercised as of the date of the Change in Control shall terminate and cease to
be outstanding effective as of the date of the Change in Control.



11.3

     
Effect of Change in Control on Stock Awards.
The Committee may, in its discretion, provide in any Award Agreement evidencing
a Stock Award that, in the event of a Change in Control, the lapsing of the
Restriction Period applicable to the shares subject to the Stock Award held by a
Participant whose Service has not terminated prior to such date shall be
accelerated effective as of the date of the Change in Control to such extent as
specified in such Award Agreement. Any acceleration of the lapsing of the
Restriction Period that was permissible solely by reason of this Section 11.3
and the provisions of such Award Agreement shall be conditioned upon the
consummation of the Change in Control.



11.4

     
Effect of Change in Control on Performance Awards.
The Committee may, in its discretion, provide in any Award Agreement evidencing
a Performance Award that, in the event of a Change in Control, the Performance
Award held by a Participant whose Service has not terminated prior to such date
shall become payable effective as of the date of the Change in Control to such
extent as specified in such Award Agreement.



 

Compliance with Securities Law.

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(i) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (ii) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company's legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

Tax Withholding.

13.1

     
Tax Withholding in General.
The Company shall have the right to deduct from any and all payments made under
the Plan, or to require the Participant, through payroll withholding, cash
payment or otherwise, including by means of a Cashless Exercise of an Option, to
make adequate provision for, the federal, state, local and foreign taxes, if
any, required by law to be withheld by the Participating Company Group with
respect to an Award or the shares acquired pursuant thereto. The Company shall
have no obligation to deliver shares of Stock, to release shares of Stock from
an escrow established pursuant to an Award Agreement, or to make any payment in
cash under the Plan until the Participating Company Group's tax withholding
obligations have been satisfied by the Participant.



13.2

     
Withholding in Shares.
The Company shall have the right, but not the obligation, to deduct from the
shares of Stock issuable to a Participant upon the exercise or settlement of an
Award, or to accept from the Participant the tender of, a number of whole shares
of Stock having a Fair Market Value, as determined by the Company, equal to all
or any part of the tax withholding obligations of the Participating Company
Group. The Fair Market Value of any shares of Stock withheld or tendered to
satisfy any such tax withholding obligations shall not exceed the amount
determined by the applicable minimum statutory withholding rates.



 

Termination or Amendment of Plan.

The Committee may terminate or amend the Plan at any time. However, no
termination or amendment of the Plan shall affect any then outstanding Award
unless expressly provided by the Committee. In any event, no termination or
amendment of the Plan may adversely affect any then outstanding Award without
the consent of the Participant, unless such termination or amendment is
necessary to comply with any applicable law, regulation or rule.

 

Miscellaneous Provisions.

15.1

     
Repurchase Rights.
Shares issued under the Plan may be subject to one or more repurchase options,
or other conditions and restrictions as determined by the Committee in its
discretion at the time the Award is granted. The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.
Upon request by the Company, each Participant shall execute any agreement
evidencing such transfer restrictions prior to the receipt of shares of Stock
hereunder and shall promptly present to the Company any and all certificates
representing shares of Stock acquired hereunder for the placement on such
certificates of appropriate legends evidencing any such transfer restrictions.



15.2

     
Provision of Information.
Each Participant shall be given access to information concerning the Company
equivalent to that information generally made available to the Company's common
stockholders.



15.3

     
Rights as Employee or Consultant
.
No person, even though eligible pursuant to Section 5, shall have a right to be
selected as a Participant, or, having been so selected, to be selected again as
a Participant. Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee or Consultant, or
interfere with or limit in any way any right of a Participating Company to
terminate the Participant's Service at any time.



15.4

     
Rights as a Stockholder.
A Participant shall have no rights as a stockholder with respect to any shares
covered by an Award until the date of the issuance of such shares (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company). No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 4.2 or another provision
of the Plan.



15.5

     
Fractional Shares.
The Company shall not be required to issue fractional shares upon the exercise
or settlement of any Award.



15.6

     
Beneficiary Designation.
Each Participant may file with the Company a written designation of a
beneficiary who is to receive any benefit under the Plan to which the
Participant is entitled in the event of such Participant's death before he or
she receives any or all of such benefit. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant's lifetime. If a married Participant
designates a beneficiary other than the Participant's spouse, the effectiveness
of such designation shall be subject to the consent of the Participant's spouse.
If a Participant dies without an effective designation of a beneficiary who is
living at the time of the Participant's death, the Company will pay any
remaining unpaid benefits to the Participant's legal representative.



15.7

     
Unfunded Obligation.
Participants shall have the status of general unsecured creditors of the
Company. Any amounts payable to Participants pursuant to the Plan shall be
unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974. No
Participating Company shall be required to segregate any monies from its general
funds, or to create any trusts, or establish any special accounts with respect
to such obligations. The Company shall retain at all times beneficial ownership
of any investments, including trust investments, which the Company may make to
fulfill its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Committee or any
Participating Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant's creditors in any
assets of any Participating Company. The Participants shall have no claim
against any
Participating Company for any changes in the value of any assets which may be
invested or reinvested by the Company with respect to the Plan.



 

Continuation of Initial Plan as to Outstanding Awards.

Any other provision of the Plan to the contrary notwithstanding, the terms of
the Initial Plan shall remain in effect and apply to all Awards granted pursuant
to the Initial Plan.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Adobe Systems Incorporated 1999 Equity Incentive Plan
as duly adopted by the Board on September 24, 2002.

 

__/s/ Karen Cottle

___________________

 

Secretary

 

 


TABLE OF CONTENTS

 

 

 

Page

1.

Establishment, Purpose and Term of Plan

1

 

1.1  Establishment

1

 

1.2  Purpose

1

 

1.3  Term of Plan

1

2.

Definitions and Construction.

1

 

2.1  Definitions

1

 

2.2  Construction

5

3.

Administration

5

 

3.1  Administration by the Committee

5

 

3.2  Authority of Officers

5

 

3.3  Powers of the Committee

6

 

3.4  Indemnification

7

4.

Shares Subject to Plan

7

 

4.1  Maximum Number of Shares Issuable

7

 

4.2  Adjustments for Changes in Capital Structure

7

5.

Eligibility and Award Limitations

8

 

5.1  Persons Eligible for Awards.

8

 

5.2  Participation

8

6.

Terms and Conditions of Options

8

 

6.1  Exercise Price

8

 

6.2  Exercisability and Term of Options

8

 

6.3  Payment of Exercise Price

9

 

6.4  Effect of Termination of Service

9

 

6.5  Transferability of Options

9

7.

Terms and Conditions of Stock Appreciation Rights

10

 

7.1  Types of SARs Authorized

10

 

7.2  Exercise Price

10

 

7.3  Exercisability and Term of SARs

10

 

7.4  Exercise of SARs

11

 

7.5  Deemed Exercise of SARs

11

 

7.6  Effect of Termination of Service

11

 

7.7  Nontransferability of SARs

11

8.

Terms and Conditions of Stock Awards

11

 

8.1  Types of Stock Awards Authorized

11

 

8.2  Purchase Price

12

 

8.3  Purchase Period

12

 

8.4  Payment of Purchase Price

12

 

8.5  Vesting and Restrictions on Transfer

12

 

8.6  Voting Rights; Dividends and Distributions

12

 

8.7  Effect of Termination of Service

13

 

8.8  Nontransferability of Restricted Stock Award Rights

13

9.

Terms and Conditions of Performance Awards

13

 

9.1  Types of Performance Awards Authorized

13

 

9.2  Initial Value of Performance Shares and Performance Units

13

 

9.3  Establishment of Performance Period, Performance Goals and Performance
Award Formula

14

 

9.4  Measurement of Performance Goals

14

 

9.5  Settlement of Performance Awards

15

 

9.6  Dividend Equivalents

16

 

9.7  Effect of Termination of Service

16

 

9.8  Nontransferability of Performance Awards

16

10.

Standard Forms of Award Agreement

16

 

10.1  Award Agreements

16

 

10.2  Authority to Vary Terms

16

11.

Change in Control

17

 

11.1  Definitions

17

 

11.2  Effect of Change in Control on Options and SARs

17

 

11.3  Effect of Change in Control on Stock Awards

17

 

11.4  Effect of Change in Control on Performance Awards

17

12.

Compliance with Securities Law

18

13.

Tax Withholding

18

 

13.1  Tax Withholding in General

18

 

13.2  Withholding in Shares

18

14.

Termination or Amendment of Plan

18

15.

Miscellaneous Provisions

19

 

15.1  Repurchase Rights

19

 

15.2  Provision of Information

19

 

15.3  Rights as Employee or Consultant

19

 

15.4  Rights as a Stockholder

19

 

15.5  Fractional Shares

19

 

15.6  Beneficiary Designation

19

 

15.7  Unfunded Obligation

20

16.

Continuation of Initial Plan as to Outstanding Awards

20

